Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 125 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 125 recites “wherein the reaction site is one of a plurality of reaction sites of the assay unit, and wherein each reaction site of the plurality of reaction sites comprises a different immobilized binding reagent”. However the specification does not describe a plurality of reactions sites on one assay unit wherein each reaction site “comprises a different immobilized binding reagent”. Examiner interprets the claim to refer to different types of binding reagent, rather than just multiple reagents of the same type in the same assay unit. Thus the claim is interpreted to require an immobilized reagent at one site of the assay unit that is different in type from an immobilized reagent at another reaction site of the same assay unit.
125 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a system comprising an assay unit with a reaction site having reagents of the same type, does not reasonably provide enablement for a system comprising an assay unit with a reaction site having reagents of different types. There is no teaching or suggestion in Applicant’s specification as to how the system, including the detection system, would operate to detect the different types of analytes that would bind to the different types of immobilized binding reagents on the same assay unit. While there is support for each separate assay unit performing a separate assay, and therefore each separate assay unit can have different immobilized reagents for binding different analytes, there is no support for the same assay unit being used to perform assays for different types of analytes. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Enablement requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining whether a disclosure would require undue experimentation include (1) the nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the quantity of experimentation necessary, (7) the relative skill of those in the art, and (8) the breadth of the claims.
The nature of the invention – the invention is directed toward a system comprising an assay unit having a reaction site “wherein the reaction site is one of a plurality of reaction sites of the assay unit, and wherein each reaction site of the plurality of reaction sites comprises a different immobilized binding reagent”. Examiner interprets the claim to refer to different types of binding reagent, rather than just multiple reagents of the same type in the same assay unit. Thus the claim is interpreted to 
The predictability or lack thereof of in the art – it is not predictable that the claimed system could be used to analyze different types of analytes bound to different types of immobilized reagents on the same assay unit. It is not clear from the specification how the system would operate to detect the different types of analytes bound to different types of immobilized reagents. Presumably, a means to distinguish the different types of analytes at the different sites on the same assay unit would be needed. However, such means of detection is not described, and it is unpredictable how such a means of detection would work in Applicant’s claimed system.
The presence or absence of working examples – there is no working example in the specification as to an assay unit that has a plurality of reaction sites wherein each reaction site comprises a different [type of] immobilized binding reagent, nor is there a working example of how the system would operate to detect the different types of analytes that bind to the different types of immobilized binding reagents on the same assay unit.
The quantity of experimentation necessary – it would be undue experimentation for a skilled artisan to make and use the inventions as claimed since there is no guidance as to how the system would work to detect different types of analytes on the same assay unit.
The relative skill of those in the art – the level of skill in the art is high.
The breadth of the claims –the claims recite a system comprising an assay unit having a reaction site “wherein the reaction site is one of a plurality of reaction sites of the assay unit, and wherein each reaction site of the plurality of reaction sites comprises a different immobilized binding reagent”.
In summary, there is a lack of disclosure in Applicants’ own specification as to an assay unit having multiple reaction sites wherein each reaction comprises a different (type of) immobilized binding reagent. There is no teaching or suggestion in Applicant’s specification as to how the system, including each separate assay unit can have different immobilized reagents for binding different analytes, there is no support for the same assay unit being used to perform assays for different types of analytes.
Thus, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with the rejected claims.
 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 109-119, 122-124, and 127-128 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 5,976,896 (“Kumar”).
The following disclosure by Kumar is considered relevant to Applicant’s claims.
Kumar teaches capillary tubes used individually or in combination for an immunoassay. One end of the capillary tube can be introduced into a sample. The capillary tubes are coated with binding members to permit a plurality of immunoassay on one sample or multiple samples to screen for one or multiple analytes. The capillary tubes can be held in a cartridge that permits sequential or simultaneous 
The capillary tubes can be used with a sample tray designed to contain a reagent and means to mix the fluid within the wells [of the sample tray.] Column 18, lines 41-46.
The method and an apparatus can be automated. The apparatus has the ability to manipulate one or more capillary tubes and a sample tray, to control the flow of and house fluids, to carry out a substantial portion of the steps of a plurality of immunoassays for efficiency, including the step of detecting and analyzing the signal. Column 19,lines 6-19. 
Sample is added to one or more wells in the sample tray. Column 19, lines 35-36.
After the sample and reagent are mixed, the apparatus positions the sample tray under the cartridge located thereon and draws the mixture into one or more capillary tubes, e.g., via suction. The apparatus positions the cartridge proximate a fluorometer. Column 19, lines 42-56.
In figure 12 there is shown an apparatus 200 that comprises prep station 201, capillary tubes 2, and detection station 203. Column 29, lines 55-67. The prep station 201 comprises syringe 210, a first section for containing the cartridge 1 (which holds capillaries, see for example col. 21, lines 19-22), and a second section comprising a tray holder 212 for holding the sample tray 3. See column 30, lines 1-10.
The capillary tubes are spaced apart along the outside of the longitudinal side of a cylinder or by a disc or plurality of discs, containing openings to hold a plurality of spaced apart capillary tubes in a circular manner. The cylinder can rotate to present a particular tube to a sample source or to a fluid source for washing, adding reagent, or other desired fluid to each tube. The cylinder can also rotate to present a capillary tube to a signal generation and detection means. Column 35, line 66-column 36, line 16.
See also figure 1, disclosing cartridge (1), capillary tube 92) where reaction takes place, sample tray (3) for containing sample, reagents, and other fluids.

Kumar’s syringe is equivalent to the claimed fluid transfer device configured to direct transfer of the sample and the cartridge reagents from the plurality of reagent units into the assay unit such that a reaction occurs within the assay unit.
The Kumar sample tray 3 with wells is equivalent to Applicant’s cartridge that comprises wells capable of containing a sample or reagent (see col. 18, lines 44-46, disclosing that the sample tray is designed to contain a reagent and means to mix fluid held within the wells, and column 19, lines 35-36 disclosing that the sample is added to one or more wells in the sample tray). One well of the Kumar sample tray is equivalent to Applicant’s sample well since it is capable of containing a sample, and another well of the Kumar sample tray is equivalent to Applicant’s reagent well since it is capable of containing a reagent. 
Kumar discloses that the apparatus positions the sample tray under the cartridge located thereon and draws the mixture into one or more capillary tubes, e.g., via suction. Column 19, lines 42-56. Examiner notes that in order for the apparatus to position [i.e., move] the sample tray, there must be a translational element [which Examiner finds to be equivalent to a stage, since there is no recited limitation that precludes this interpretation] which positions [i.e. moves] the sample tray. Therefore this disclosure by Kumar meets Applicant’s claimed limitations of a translational stage configured to move the cartridge relative to the assay unit to place each of the sample well and the reagent well into fluid communication with the assay unit. 

As to claims 110 and 112, Examiner notes that the sample and reagent are not claimed as being part of the device. The Kumar wells are capable of holding such samples.
As to claim 111, see Kumar in column 10, lines 16-17.
As to claim 113, Kumar teaches a syringe (column 30, lines 1-10) [which is a pump].
As to claim 114, it is understood that the syringe (equivalent to the claimed fluid transfer device) is coupled to the capillary (equivalent to assay unit), since fluid is drawn into the capillary (column 19, lines 42-56 and col. 21, lines 19-22).
As to claims 115-116, and 123-124, see discussion above regarding the capillary, which has an interior surface with a reaction site, and which has a tip with an opening to allow materials to be transferred into or out of it.
As to claim 117, see column 19, lines 42-56, disclosing use of a fluorometer.
As to independent claim 118, see discussion of claim 109, which is also applicable to claim 118. Additionally, see column 3, lines 56-57 disclosing use of a computer for automation, which is equivalent to a programmable processor.
As to claim 119, see figure 4 and wells in tray 3. 
As to claim 122, any of the wells of the Kumar sample tray is configured to contain, or capable of containing, a diluent.
As to claim 127, see column 43, lines 10-16.
As to claim 128, see column 12, lines 47-52 disclosing photodiodes.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 120-121 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,976,896 (“Kumar”).
Kumar has been discussed above.
As to claim 120, Kumar is silent as to the sample tray (which contains reagents), containing all reagents necessary for performing an assay to detect the analyte. However, providing the wells of the tray with all reagents necessary for performing an assay to detect a particular analyte would have been a design choice that achieves the same purposes disclosed by Kumar. It would have been predictable that the assay can be performed with all the reagents being provided in the wells, and that this would provide the benefit of ease of use or convenience.
As to claim 121, see column 31, lines 64-67 which discloses a barcode provided with the sample tray (equivalent to the claimed cartridge). It would have been obvious to one skilled in the art to provide a barcode on the sample tray, rather than just providing with the sample tray, as a design choice that would accomplish the same function disclosed by Applicant, and that would provide a predictable benefit of convenience.


Claim 126 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,976,896 (“Kumar”), as applied to claim 118 above, and further in view of US 20050084921 (hereinafter “Cranley”).

However, Cranley discloses the following.
Cranley discloses “The present invention is directed to enzyme-based detection systems… The capability of producing an electronic, for example, digital, result makes such a device readily adaptable to computerized data collection and transmission via a communication network such as the Internet (through either hard-wired or wireless means)... Such computerized data collection and transmission would permit methods of using the acetone-specific detectors of the present invention to be especially useful for compliance monitoring, coaching, and instructing.” Paragraph 0037 (emphasis added). 
“…By integrating an acetone-specific biosensor with an analysis device linked to, for example, the Internet, instant results for home monitoring of a subject can be obtained.  In this manner, acetone-specific biosensors may be employed to ensure health care services are being delivered to a given subject, to test the bio-release of drug formulations in clinical test settings, and to test the release of delayed or controlled release drug formulations over time…” Paragraph 0279 (emphasis added). 
The disclosure of Cranley of “computerized data collection and transmission” implies the use of a computer system to receive or transmit data. 
Thus, Cranley discloses computerized data collection and transmission between a biosensor and an analysis device linked to for example the internet, as would be useful for compliance monitoring, coaching, or instructing (para. 0037), or for instant results for home monitoring of a subject can be obtained, among other useful benefits (para. 0279). 
It would have been obvious to one skilled in the art to incorporate into the Kumar invention a computer system to receive from or transmit data to an analysis device as would be useful for home monitoring or instructing to provide health care services, as taught by Cranley. 
Response to Arguments
Regarding the USC 112 rejection, Applicant disagrees. The rejection was based on the grounds that while the specification is  enabling for a system comprising an assay unit with a reaction site having reagents of the same type but not enabling for a system comprising an assay unit with a reaction site having reagent units of different types. Applicant points out that, for example, the specification in paragraph 0085 discloses that “[a] capture surface (also referred to as a reaction site) can be formed by a binding antibody or other capture reagents bound covalently or by adsorption to the assay unit. The surface can then be dried and maintained in dry condition until used in an assay. In an embodiment, there is a reaction site for each analyte to be measured”. (Emphasis added).
	Examiner does not find this persuasive since providing a capture surface (also referred to as a reaction site) “for each analyte” does mean or imply  providing a different type of analyte at each reaction site. Moreover, paragraph 0085 refers to a capture surface as a reaction site and that there is a reaction site for each analyte to be measured. Examiner acknowledges that “each analyte to be measured” appears to mean each type of analyte to be measured. However there is no indication in paragraph 0085 or anywhere in the specification that one single assay unit comprises reaction surfaces or sites that measure different types of analytes. To the contrary, the specification in multiple places refer to detecting one type (“individual”) analyte of a plurality of analytes per assay unit.
For example, the specification in paragraphs 0022, 0130, and 0196, discloses that each assay unit is configured to yield a signal indicative of an individual analyte of a plurality of analytes (which implies detecting one analyte type per assay unit, rather than detecting different types of analytes in the same assay unit.)
an individual assay unit of said array of assay units is configured to run a chemical reaction that yields a signal indicative of an individual analyte of said plurality of analytes being detected” (emphasis added).
	Paragraph 0130 discloses “an individual assay unit of said array of assay units is configured to run a chemical reaction that yields a signal indicative of an individual analyte of said plurality of analytes being detected …” (emphasis added).
	Paragraph 0196 discloses “[0196] In an aspect, a method for automated detection of a plurality of analytes in a bodily fluid sample is provided that comprises: providing the bodily fluid sample to a fluidic device, wherein the fluidic device comprises: a sample collection unit configured to contain the bodily fluid sample; an array of assay units, wherein an individual assay unit of said array of assay units is configured to run a chemical reaction that yields a signal indicative of an individual analyte of said plurality of analytes being detected” (emphasis added).
	Thus the specification discloses that each assay unit is configured to yield a signal indicative of an individual analyte of a plurality of analytes, which implies detecting one analyte type per assay unit. 
Moreover, paragraph 0112 discloses that in “some embodiments a patient may be provided with a plurality of devices to be used for detecting a variety of analytes.”
Thus, Examiner does not find any support in the original specification for detecting different types of analytes in the same assay unit.
	Regarding the rejection of claim 109, Applicant first argues that Kumar fails to disclose a cartridge that includes a sample well and a reagent well wherein the reagent well is separate from the sample well. Applicant asserts that in operation, the user places a sample into a well 57 of the sample tray , wherein the well contains a dried stabilized reagent (Kumar, column 31, lines 47-57. The sample 
	Applicant notes that the Office cites to Kumar at column 18, lines 44-46, which discloses “the capillary tubes can be used with a sample tray designed to contain a reagent and means to mix fluid held within the wells, and to Kumar at column 19, lines 35-36 which discloses “ a sample is added to one or more wells in the sample tray” (Office action at page 7). Applicant argues that this disclosure simply indicates that each well of Kumar’s sample tray contains a reagent, and that a sample is added to those reagent-containing wells. Applicant further states that the cited excerpts of Kumar do not demonstrate that Kumar’s sample tray includes a sample well and a separate reagent well. 
	These arguments are not persuasive because Applicant’s claim 109 is directed to a system as opposed to a method of using a system. Therefore, the recited language is interpreted as intended use language. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	In this case, the Kumar device is capable of performing the intended use since the Kumar sample tray with wells is equivalent to Applicant’s cartridge that comprises wells capable of containing a sample or reagent (see col. 18, lines 44-46, disclosing that the sample tray is designed to contain a reagent and means to mix fluid held within the wells, and column 19, lines 35-36 disclosing that the sample is added 
	Applicant secondly argues that Kumar fails to disclose or suggest a translational stage that moves the cartridge relative to an assay unit to place a sample well of the cartridge into fluid communication with the assay unit, and to move the cartridge to place the reagent well of the cartridge into fluid communication with the assay unit. Applicant asserts that, as discussed, Kumar discloses adding a sample to a well containing a reagent, and then drawing the sample and reagent mixture from that well into a capillary tube. Applicant further asserts that Kumar does not disclose or suggest that its device moves, or is capable of moving, the sample tray to place the capillary tube into an additional well of the sample tray 3. As shown in Figure 4, Kumar includes one well per capillary, and there are no further wells in which Kumar’s capillaries may be inserted. 
	Applicant points out that the Office alleges that Kumar discloses that the apparatus positions the sample tray under the cartridge located thereon and draws the mixture into one or more capillary tubes, which the Office interprets as disclosing a stage for moving the sample tray. Applicant argues however that this disclosure does not indicate that the apparatus moves the sample tray to place a first well (e.g., a sample well) into fluid communication with a capillary, and further moves the sample tray to place a second well (e.g., a reagent well) into fluid communication with the capillary.
	These arguments are not persuasive for the following reasons. Examiner notes again that since the claims are directed to a system, the recited language is interpreted as intended use language. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

	First, Kumar teaches use of microtiter wells or alternatively the disclosed sample tray, and that a single capillary may be used, and that the system can be operated manually or automated. Thus, for example, a single capillary may be used in combination with a microtiter well, wherein the wells are inherently capable of containing a sample and reagent, independently, and wherein the capillary is capable of being inserted in each well (for example manually). 
	The following excerpts from Kumar are relevant. 
Kumar in column 17, line 2 to column 18, line 10 discloses the following.
“Capillary tubes prepared by the methods described above can be used individually or in combination for an immunoassay in accordance with the method discussed above.  The assay can be performed manually or automatically, as discussed hereinafter.  One end of a single capillary tube can be introduced into a sample and sample drawn up by any convenient means, e.g. capillary action or active pumping, to provide an appropriately sized sample in the capillary tube.  Alternatively, a plurality of capillary tubes coated with appropriate binding members can be used to permit a plurality of immunoassays on one sample or a single immunoassay on multiple samples to screen for one or 
multiple analytes.  The capillary tubes can be held in a cartridge that permits sequential or simultaneous use and/or that permits interaction with other devices and/or apparatus to effectuate an immunoassay of this invention.” Column 17, line 2 to column 18, line 10. (Emphasis added.)
	Moreover, column 18, lines 41-46 of Kumar discloses the following.
“Capillary tubes as prepared above can be used with commercially available containers suitable for independently housing the reagents and waste of immunoassays, such as microtiter wells or plates.  Alternatively, the capillary tubes can be used with a sample tray designed to contain a reagent 

	Thus Kumar teaches use of microtiter wells or alternatively the disclosed sample tray, and that a single capillary may be used, and that the system can be operated manually or automated. In such a system, for example, a single capillary may be used in combination with a microtiter well, wherein the wells are inherently capable of containing a sample and reagent, independently, and wherein the capillary is capable of being inserted in each well (for example manually). 
	Secondly, Examiner notes that in the embodiment where a sample tray holder is used (see figures 4 and 9 for example), Kumar also teaches that the sample tray holder, and thereby the sample tray, is lifted by a lift motor to contact the mixture in wells 57 (col. 32, lines 20-24), and that the lift motor can also orient the sample tray holder 212, and thereby the sample tray 3, such that the capillary tubes 2 are positioned over the reservoir 58 within the sample tray 3, so that the fluid pumped out of each capillary tube 2 is expelled into the waste reservoir 58 of the sample tray 3 (col. 2, lines 52-58). Thus the lift motor is capable of moving the sample tray so that a capillary tube is over individual wells (57 and 58) (which appears to be a horizontal motion, see figures 4 and 9), in addition to lifting the sample tray for insertion of the capillary tube in the wells. The Kumar sample holder 212 (equivalent to Applicant’s translational stage) which is configured to move the sample tray 3 (equivalent to Applicant’s claimed cartridge) therefore meets Applicant’s limitations of a translational stage configured to move [interpreted to mean capable of moving] the cartridge relative to the assay unit to selectively place the sample well (e.g., well 57) in fluid communication with the assay unit, and to selectively place at least one of the plurality of reagent wells (e.g., well 58, or another well 57, depending on the motion of the lift motor on the sample tray 3) in fluid communication with the assay unit.
	Applicant makes the same arguments for independent claim 118, which are not persuasive for the same reasons set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN Y LAM whose telephone number is (571)272-0822.  The examiner can normally be reached on Mon-Thurs 11-9:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/Ann Montgomery/Primary Examiner, Art Unit 1641